Dismissed and Memorandum Opinion filed July 24, 2008







Dismissed
and Memorandum Opinion filed July 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00606-CR
____________
 
RAY DAVON WOODARD,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
241st District Court
Smith County, Texas
Trial Court Cause No. 241-0806-07
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of retaliation.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant on December 10, 2007, to confinement for ten years in the
Institutional Division of the Texas Department of Criminal Justice.  The
sentence was suspended and appellant was placed on community supervision for
ten years.  Appellant filed a pro se notice of appeal.  We dismiss the appeal. 





The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed July
24, 2008.
Panel consists of Justices Yates, Anderson, and Brown.
Do Not Publish C Tex. R. App. P.
47.2(b)